Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

	In regards to claim 1, the examiner interprets the amended language of “a first busbar and a second busbar disposed completely on respective portions of the piezoelectric plate other than the diaphragm” in the same manner as the applicant argued, see page 10 of the applicant’s response filed on 8/8/2022, in which no portion of the first and second busbar can be located on the diaphragm. Thus, amended claim 1 overcomes the prior art of record and has been determined to be novel and non-obvious. By virtue of dependency from claim 1, claims 2-7 have also been determined to be novel and non-obvious. 

	In regards to claim 8, the examiner interprets the amended language of “an entirety of the first and second busbars are not on the diaphragm” in the same manner as the applicant argued, see page 11 of the applicant’s response filed on 8/8/2022, in which no portion of the first and second busbar can be located on the diaphragm. Thus, amended claim 8 overcomes the prior art of record and has been determined to be novel and non-obvious. By virtue of dependency from claim 8, claims 9-17 have also been determined to be novel and non-obvious. 

	Claim 18 is allowable over the prior art since it has been amended to include the indicated allowable subject matter of previously presented claim 23. Thus, the applicants claimed invention has been determined to be novel and non-obvious. By virtue of dependency from claim 18, claims 19-22, 24 and 25 have also been determined to be novel and non-obvious.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843